FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 July 30, 2013 Via EDGAR Transmission Rebecca Marquigny, Esq. U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Subject: Franklin Templeton Variable Insurance Products Trust, File Nos. 033-23493, 811-05583; Post-Effective Amendment No. 70 to Registration Statement on Form N-1A (the “Post-Effective Amendment”) to add Franklin Managed Volatility Global Allocation VIP Fund (the “New Fund”) Dear Ms.
